Duke, J.
The evidence, though circumstantial, was sufficient to exclude every other reasonable hypothesis than that of the guilt of the defendant.
Under the particular facts of this case and the issue raised therein, there is no error in the judge’s ruling upon the admission of evidence.
The ground of the motion for a new trial based upon alleged prejudicial remarks made by the solicitor-general in his argument to the jury is without merit, since no motion for a mistrial was made.
The evidence having authorized the verdict, and the trial judge having approved the verdict, and no reversible error of law being shown upon *749the trial of the case, it was proper to overrule the motion for a new trial. Judgment affirmed.
Decided July 11, 1922.
Indictment for arson; from Wilkes superior court — Judge Shurley. April 1, 1922.
Frank H. Colley, Hugh E. Combs, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
Broyles, C. J., and. Bloodworth, J., concur.